Citation Nr: 1507779	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Hartford, Connecticut.

In October 2014, the Board remanded the claim so as to afford the Veteran his requested Board hearing before a Veterans Law Judge.  In December 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.  At such time, the record was held open for 60 days so as to allow the Veteran an opportunity to submit additional evidence.  However, no new evidence was added to the record within that period.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

As an initial matter, the Board finds that a remand is necessary to obtain outstanding VA treatment records.  The AOJ indicated in the August 2012 statement of the case that treatment records from the West Haven, Connecticut, VA facility dated from November  2006 to November 2011 were considered in the adjudication of the Veteran's claim.  However, after reviewing the Veteran's paperless claims file, the only VA records from that facility associated with the claims file are April 2010 and August 2011 VA examination reports.  In addition, at the December 2014 Board hearing, the Veteran indicated that he receives ongoing treatment from VA for his bilateral hearing loss, including undergoing a hearing test sometime in 2013.  The results of this hearing test, in addition to all other VA treatment records, are not currently associated with the paperless claims file.  Therefore, on remand, all VA treatment records from the West Haven VA facility dated from November 2006 to the present should be obtained for consideration in the Veteran's claim.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his bilateral hearing loss.  In this regard, the Board observes that he was last examined by VA in August 2011, at which time the examiner noted that the Veteran had difficulty hearing his wife and in general, but did not provide further discussion regarding the functional effects of his bilateral hearing loss.  Since such examination, the Veteran has alleged increased difficulty in his daily life and employment as a result of such disability.  In this regard, he testified at his December 2014 Board hearing that he had to give up teaching due to his hearing loss as he could not hear the children and had difficulty concentrating.  Additionally, he reported additional difficulty hearing when the speaker whispers and at meetings.  Therefore, as the evidence suggests that the Veteran's bilateral hearing loss symptomatology may have increased in severity since the August 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
	
The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.    

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's paperless claims file any relevant records of the Veteran's treatment from the West Haven VA facility from November 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his daily life and employability.  Any opinion expressed should be accompanied by supporting rationale.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



